PER CURIAM:
I
La Leda. Margarita Dávila Tellado fue admitida al ejercicio de la abogacía el 16 de diciembre de 1971 y al de la notaría el 10 de febrero de 1972.(1)
*473El 24 de septiembre de 2015, el Director de la Oficina de Inspección de Notarías (ODIN), Ledo. Manuel E. Ávila de Jesús, compareció ante este Tribunal mediante el escrito intitulado Informe especial sobre incumplimiento de la ley notarial [de] Puerto Rico y su reglamento y en solicitud de remedios. En éste, alegó que la licenciada Dávila Teliado incumplió su deber de presentar ante ODIN diversos índi-ces de actividad notarial mensual e índices estadísticos de actividad notarial anual. Además, adujo que, del expediente de la licenciada Dávila Teliado, no surge que ésta cuente con una fianza notarial vigente desde 2011. Por otro lado, señaló que ODIN, según lo anterior, le cursó a la le-trada de epígrafe una serie de comunicaciones, con tal de que presentara los índices e informes adeudados y sumi-nistrara evidencia de que, en efecto, había pagado su fianza notarial. Estas fueron devueltas por el sistema de correo federal (RTS-Vacant-Unable to Forward). Por lo tanto, el licenciado Ávila de Jesús solicitó que este Tribunal ordenara la suspensión inmediata de la licenciada Dávila Teliado del ejercicio de la notaría y la incautación in-mediata de su obra y sello notarial. Asimismo, solicitó que le ordenáramos que presentara evidencia acreditativa del pago de su fianza notarial desde 2011 hasta el presente.
En consideración, este Tribunal, el 20 de octubre de 2015, emitió una resolución en la que le concedía a la li-cenciada Dávila Teliado un término de diez días para que mostrara causa por la cual no debía ser suspendida indefi-nidamente del ejercicio de la abogacía y la notaría. El alguacil de este Tribunal se personó a la residencia de la letrada, según ésta consta en el Registro Único de Abogadas y Abogados (RUA), para diligenciar la resolución personalmente. Sin embargo, ello no fue posible.(2) Al día de hoy, la licenciada Dávila Teliado no ha comparecido.
*474El Canon 9 del Código de Ética Profesional consagra, sin cualificación alguna, que “[e]l abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. 4 LPRA Ap. IX. Véase In re Fontánez Fontánez, 181 DPR 407, 416 (2011). Por lo tanto, corolario de lo anterior, todos los abogados admiti-dos al ejercicio de la profesión legal están indefectiblemente obligados a prestar atención y obedecer con dili-gencia cualquier orden o requerimiento emitido por algún tribunal. In re Dávila Toro, 179 DPR 833, 840 (2010). En consecuencia, incumplir con semejante deber bien puede acarrear la imposición de severas sanciones disciplina-rias; entre éstas, la suspensión indefinida del ejercicio de la abogacía y la notaría. In re Aponte Sánchez, 178 DPR 647, 649 (2010); In re Meléndez González, 166 DPR 196, 198 (2005).
De otra parte, es imperativo destacar que el de-ber de respeto aludido aplicación plenamente a cualquier requerimiento hecho por ODIN. Ello, por el importante rol que desempeña esa oficina, al velar por el cabal cum-plimiento de las disposiciones jurídicas que regulan el de-licado oficio de la notaría en nuestra jurisdicción. Así, este Tribunal ha sido enfático al disponer que “[l]os abogados tienen la obligación ineludible de responder diligentemente a los requerimientos de este Tribunal, así como a los de O.D.I.N.”. In re Arroyo Rivera, 182 DPR 732, 736 (2011). Véase, también, In re Rivera Irizarry, 155 DPR 687 (2001). Por lo tanto, procede la suspensión indefinida del ejercicio de la abogacía y la notaría cuando un abogado hace caso omiso a los requerimientos de ODIN. In re Martínez Romero, 188 DPR 511, 515 (2013).
*475III
Por último, conviene recordar que, dado lo dispuesto en la Regla 9(j) de este Tribunal, las personas ad-mitidas al ejercicio de la abogacía en nuestra jurisdicción están obligadas a informar cualquier cambio en su direc-ción postal o física, con tal que ello conste en el RUA. 4 LPRA Ap. XXI-B, R. 9(j); In re Grau Collazo, 185 DPR 938, 944 (2012). “Cabe mencionar que nuestro énfasis en la importancia de que todo abogado mantenga al Tribunal al tanto de sus direcciones y de su información personal no es novel [sic]. En reiteradas ocasiones hemos señalado la gra-vedad que conlleva no notificar de manera inmediata a la Secretaría de este Tribunal de cualquier cambio ocurrido”. In re Camacho Hernández, 188 DPR 739, 743 (2013).
IV
En el caso ante nuestra consideración, la licenciada Dávila Tellado ha hecho caso omiso reiteradamente tanto a los requerimientos de ODIN como a los de este Tribunal. Ello, al margen de cualquier incumplimiento con las dispo-siciones jurídicas que regulan el ejercicio de la notaría en nuestra jurisdicción. Por consiguiente, ante la indiferencia de la licenciada Dávila Tellado, no nos queda más remedio que ordenar su suspensión indefinida del ejercicio de la abogacía y la notaría.
En vista de lo anterior, se suspende inmediata e indefi-nidamente a la licenciada Dávila Tellado del ejercicio de la abogacía y la notaría. Se le impone el deber de notificar a todos sus clientes de su inhabilidad para seguir represen-tándolos, devolverles cualquier honorarios recibidos por trabajos no realizados e informar oportunamente de su sus-pensión a los distintos foros judiciales y administrativos del País. Además, deberá acreditar a este Tribunal el cum-*476plimiento con lo anterior en el término de treinta días a partir de la notificación de esta opinión “per curiam” y sentencia.

Finalmente, el alguacil de este Tribunal deberá incautar la obra y el sello notarial de la abogada suspendida y en-tregarlos al Director de la Oficina de Inspección de Notaría para la investigación y el informe correspondientes.


Se dictará sentencia de conformidad.


 Es menester señalar que la licenciada Dávila Tellado fue suspendida del ejercicio de la abogacía y de la notaría anteriormente por no contestar los requeri-mientos de este Tribunal. Véase Col. Abogados P.R. v. Dávila, 152 DPR 221 (2000). Sin embargo, el 25 de octubre de 2002 fue reinstalada al ejercicio de ambas profesiones, mediante Resolución.


 De hecho, el alguacil de este Tribunal entrevistó a los vecinos del lugar. Uno de ellos le indicó que la licenciada Dávila Teliado posiblemente se encuentre viviendo en Estados Unidos. Valga destacar que también se hicieron gestiones en el Departa-mento de Justicia y en el Registro Demográfico, pero ambas fueron infructuosas.